Title: To Thomas Jefferson from James Pemberton, 22 July 1808
From: Pemberton, James
To: Jefferson, Thomas


                  
                     Philada. 22d. 7 mon. 1808
                  
                  Solicitous to contribute my mite towards the further satisfaction of the President, I am again induced to furnish him with a second Report of the Committee of the African Institution lately established in London which has come to hand since my last communication on the same subject which, I perceive yielded thee gratification.
                  with sincere wishes that Superior wisdom may continue to direct the President in his Councils under the present gloomy aspect of Public Affairs for the preservation of Peace and the essential good of our Common Country I am 
                  Thy very respectful Friend
                  
                     Jams. Pemberton 
                     
                  
               